EXHIBIT C to Note Purchase Agreement FORM OF INDENTURE TRUST INDENTURE AND MORTGAGE [] Dated as of [ ], 2009 Between CONTINENTAL AIRLINES, INC., Owner and WILMINGTON TRUST COMPANY, not in its individual capacity, except as expressly stated herein, but solely as Mortgagee, Mortgagee EQUIPMENT NOTES COVERING ONE BOEING [] AIRCRAFT BEARING U.S. REGISTRATION MARK N[] AND MANUFACTURER’S SERIAL NO. [] TABLE OF CONTENTS Page GRANTING CLAUSE 1 ARTICLE IDEFINITIONS 4 ARTICLE IITHE EQUIPMENT NOTES 5 SECTION 2.01.Form of Equipment Notes 5 SECTION 2.02.Issuance and Terms of Equipment Notes 11 SECTION 2.03.[Intentionally Omitted] 13 SECTION 2.04.Method of Payment 13 SECTION 2.05.Application of Payments 15 SECTION 2.06.Termination of Interest in Collateral 16 SECTION 2.07.Registration Transfer and Exchange of Equipment Notes 16 SECTION 2.08.Mutilated, Destroyed, Lost or Stolen Equipment Notes 17 SECTION 2.09.Payment of Expenses on Transfer; Cancellation 18 SECTION 2.10.Mandatory Redemptions of Equipment Notes 18 SECTION 2.11.Voluntary Redemptions of Equipment Notes 18 SECTION 2.12.Redemptions; Notice of Redemption 19 SECTION 2.13.Subordination 19 ARTICLE IIIRECEIPT, DISTRIBUTION AND APPLICATION OF PAYMENTS 20 SECTION 3.01.Basic Distributions 20 SECTION 3.02.Event of Loss; Replacement; Optional Redemption 21 SECTION 3.03.Payments After Event of Default 22 SECTION 3.04.Certain Payments 24 SECTION 3.05.Other Payments 24 SECTION 3.06.Cooperation 25 SECTION 3.07.Securities Account 25 ARTICLE IVCOVENANTS OF THE OWNER 26 SECTION 4.01.Liens 26 SECTION 4.02.Possession, Operation and Use, Maintenance, Registration and Markings 26 SECTION 4.03.Inspection 31 SECTION 4.04.Replacement and Pooling of Parts, Alterations, Modifications and Additions; Substitution of Engines 31 SECTION 4.05.Loss, Destruction or Requisition 35 SECTION 4.06.Insurance 39 SECTION 4.07.Merger of Owner 40 ARTICLE VEVENTS OF DEFAULT; REMEDIES OF MORTGAGEE 41 SECTION 5.01.Event of Default 41 SECTION 5.02.Remedies 42 TABLE OF CONTENTS (continued) Page SECTION 5.03.Return of Aircraft, Etc. 44 SECTION 5.04.Remedies Cumulative 45 SECTION 5.05.Discontinuance of Proceedings 45 SECTION 5.06.Waiver of Past Defaults 45 SECTION 5.07.Appointment of Receiver 45 SECTION 5.08.Mortgagee Authorized to Execute Bills of Sale, Etc. 46 SECTION 5.09.Rights of Note Holders to Receive Payment 46 ARTICLE VIDUTIES OF THE MORTGAGEE 46 SECTION 6.01.Notice of Event of Default 46 SECTION 6.02.Action Upon Instructions; Certain Rights and Limitations 47 SECTION 6.03.Indemnification 47 SECTION 6.04.No Duties Except as Specified in Trust Indenture or Instructions 48 SECTION 6.05.No Action Except Under Trust Indenture orInstructions 48 SECTION 6.06.Investment of Amounts Held by Mortgagee 48 ARTICLE VIITHE MORTGAGEE 49 SECTION 7.01.Acceptance of Trusts and Duties 49 SECTION 7.02.Absence of Duties 49 SECTION 7.03.No Representations or Warranties as to Aircraft or Documents 49 SECTION 7.04.No Segregation of Monies; No Interest 50 SECTION 7.05.Reliance; Agreements; Advice of Counsel 50 SECTION 7.06.Compensation 51 SECTION 7.07.Instructions from Note Holders 51 ARTICLE VIIIINDEMNIFICATION 51 SECTION 8.01.Scope of Indemnification 51 ARTICLE IXSUCCESSOR AND SEPARATE TRUSTEES 51 SECTION 9.01.Resignation of Mortgagee; Appointment of Successor 51 SECTION 9.02.Appointment of Additional and Separate Trustees 52 ARTICLE XSUPPLEMENTS AND AMENDMENTS TO THIS TRUST INDENTURE AND OTHER DOCUMENTS 54 SECTION 10.01.Instructions of Majority; Limitations 54 SECTION 10.02.Mortgagee Protected 55 SECTION 10.03.Documents Mailed to Note Holders 56 SECTION 10.04.No Request Necessary for Trust Indenture Supplement 56 ii TABLE OF CONTENTS (continued) Page ARTICLE XIMISCELLANEOUS 56 SECTION 11.01.Termination of Trust Indenture 56 SECTION 11.02.No Legal Title to Collateral in Note Holders 56 SECTION 11.03.Sale of Aircraft by Mortgagee Is Binding 57 SECTION 11.04.Trust Indenture for Benefit of Owner, Mortgagee, Note Holders and the other Indenture Indemnitees 57 SECTION 11.05.Notices 57 SECTION 11.06.Severability 57 SECTION 11.07.No Oral Modification or Continuing Waivers 58 SECTION 11.08.Successors and Assigns 58 SECTION 11.09.Headings 58 SECTION 11.10.Normal Commercial Relations 58 SECTION 11.11.Governing Law; Counterpart Form 58 SECTION 11.12.Voting By Note Holders 58 SECTION 11.13.Bankruptcy 59 ANNEX A Definitions ANNEX B Insurance EXHIBIT A Form of Trust Indenture and Mortgage Supplement SCHEDULE I Equipment Notes Amortization and Interest Rates iii BACK TRUST INDENTURE AND MORTGAGE [] TRUST INDENTURE AND MORTGAGE [], dated as of [ ], 2009 (“Trust Indenture”), between CONTINENTAL AIRLINES, INC., a Delaware corporation (“Owner”), and WILMINGTON TRUST COMPANY, a Delaware banking corporation, not in its individual capacity, except as expressly stated herein, but solely as Mortgagee hereunder (together with its successors hereunder, the “Mortgagee”). W I T N E S S E T
